

Exhibit 10.1


[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.




19DEC2011.10 - TGS-004-9089




THIS EXCLUSIVE DISTRIBUTOR AGREEMENT AND LICENSE is made and entered into as of
January 10, 2012 (this “Agreement”), between THERMOGENESIS CORP., a Delaware
corporation, with principal office at 2711 Citrus Road, Rancho Cordova, CA
95742, USA (“THERMO”), and ARTHREX, INC., a Delaware corporation, with its
principal office at 1370 Creekside Boulevard, Naples, FL 34108-1945
(“Distributor”).  Each of THERMO and Distributor is hereinafter referred to as a
“Party” and collectively the “Parties.”


R E C I T A L S


A.           THERMO’s business is to design, manufacture and sell medical
devices and other products which utilize its proprietary thermodynamic and/or
archiving technology for the processing of biological substances, including the
preparation, cryopreservation, thawing, storage and use of blood components.


B.           Distributor has facilities and experience in the distribution, sale
and service of medical devices in the Territory (defined below), and desires to
become the exclusive distributor and an authorized service provider for the
Products (defined below) in the Field of Use (defined below), pursuant to the
terms of this Agreement.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:


1.  
DEFINITIONS.  When used herein, capitalized terms shall have the following
meanings:

 


“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.






“Change of Control” means:  (i) the direct or indirect sale or other disposition
(in one or more related transactions to one or more parties) of all or
substantially all of the assets of a Party, or (ii) the direct or indirect
transfer of 50% or more of the outstanding voting interest of a Party, whether
in a single transaction or series of related transactions.


“Exclusive Territory” means collectively each of the countries not identified as
being Transition Territory for each Product on Exhibit A-1 within any Field of
Use designated for such Product.


“Field of Use” means for use solely as described in Exhibit A-1 attached hereto
within the Territory.


“Gross Sales Revenue” means the total consideration received by Distributor from
the commercialization and sale of the Products by Distributor.


“Intellectual Property Rights” means, collectively, Patents, Trade Secrets,
Copyrights, Trademarks, moral rights, trade names, rights in trade dress and all
other intellectual property rights and proprietary rights, whether arising under
the laws of the United States or any other state, country or jurisdiction in the
world, including all rights or causes of action for infringement or
misappropriation of any of the foregoing.  For purposes of this Agreement: (a)
“Patents” shall have the meaning set forth below; (b) “Trade Secrets” shall mean
all right, title and interest in all trade secrets and trade secret rights
arising under common law, state law, federal law or laws of foreign countries;
(c) “Copyrights” shall mean all copyrights, and all other literary property and
authorship rights, and all right, title, and interest in all copyrights,
copyright registrations, certificates of copyright and copyrighted interests
throughout the world; and (d) “Trademarks” shall mean all right, title and
interest in all trademark, service mark, trade name and trade dress rights
arising under the common law, state law, federal laws and laws of foreign
countries, and all right, title, and interest in all trademark, service mark,
trade name and trade dress applications and registrations interests throughout
the world.


“Know-how” means any and all current and future know-how, technical information,
technical knowledge, unpatentable inventions, manufacturing procedures, methods,
trade secrets, processes, formulas, documentation and other tangible or
intangible property or rights relating to THERMO’s products, whether or not
capable of precise separate description but which alone, or when accumulated,
gives to the Person acquiring it an ability to study, test, formulate,
manufacture, produce or market something which it otherwise would not have known
to study, test, formulate, manufacture, produce or market in the same or similar
way.


“Patent” means any patent application or patent, including all of the following
kinds and their equivalents outside the United States (as applicable):
provisional, converted provisional (or regular), divisional, continuation,
continuation-in-part, and substitution applications; and regular utility,
re-issue, re-examination, renewal and extended patents (including Supplementary
Protection Certificates), as well as all right, title and interest in all
letters patent or equivalent rights and applications, for letters patent or
rights, industrial and utility models, industrial designs, petty patents,
patents of importation, patents of addition, certificates of invention and other
government issued or granted indicia of invention ownership, including any
reissue, extension, division, continuation or continuation-in-part applications
throughout the world.




“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.


“Product” means the devices and parts listed in Exhibit A-1 attached hereto.
 
 
“Territory” means collectively the Exclusive Territory and the Transitional
Territory as listed in Exhibit A-1.
 
 
“THERMO Marks” means any and all trademarks, trade names, service marks, service
names, logos and similar proprietary rights whether now or in the future owned,
controlled or licensed by THERMO and currently used or to be used in connection
with the Products.


“THERMO’s Point of Shipment” as defined in the Uniform Commercial Code refers to
THERMO’s manufacturing facilities, including subcontractor manufactures and
suppliers.


“Transition Territory” means collectively the countries identified with a
footnote for each Product in Exhibit A-1 within any Field of Use designated for
such Product, each such country at the time of the signing of this Agreement
having pre-existing distribution agreements between THERMO and parties other
than Distributor, and for which the expiration of such third party agreements
are noted therein. Conversion of such country from Transition Territory to
Exclusive Territory shall occur upon expiration or renegotiation of the last of
each such third party agreement in each country and notice to Distributor by
THERMO


2.  
DISTRIBUTION RIGHTS AND OBLIGATIONS.

 
2.1 Appointment as Exclusive Distributor.  THERMO hereby appoints Distributor as
an exclusive THERMO distributor within the Exclusive Territory and as a
non—exclusive distributor within the Transition Territory, to market, distribute
and sell the Products to all existing and potential customers (“Customers”)
within the Territory and Field, subject to compliance with the terms and
conditions of this Agreement.  Distributor shall use commercially reasonable
efforts, consistent with the commercial efforts that Distributor would use to
market and sell its other products, to market, distribute and sell the Products,
consistent with the terms and conditions of this Agreement.  Additionally,
Distributor shall provide post-sale customer service for the Products in the
Territory under the terms set forth in this Agreement.
 
2.1.1 Term of Initial Appointment.  Subject to earlier termination or renewal as
provided in Section 9 below, Distributor’s initial appointment shall be for a
term of five (5) years from the date of this Agreement (the “Term”).
 
2.1.2 Limited License of Intellectual Property. THERMO grants to Distributor a
limited, non-royalty bearing, nontransferable, non-sublicensable, exclusive
license with regard to THERMO Intellectual Property and a non-exclusive license
with regard to any necessary third party intellectual property solely for the
purposes of and to the extent necessary for Distributor to use, market, sell,
offer to sell, import, distribute or service the Products manufactured and
supplied by or for THERMO in the Territory and within the Field to Customers
during the Term of this Agreement.


2.2 Appointment of Sub-Distributors. The Parties agree that Distributor’s rights
and obligations under this Agreement will, subject to terms and limitations
contained in this Agreement, be discharged and administered directly by
Distributor and may include the use of contractors, subcontractors, and agents,
in a manner substantially similar to the method that Distributor currently
utilizes to operate its existing businesses.  Distributor shall remain
responsible to THERMO for any and all acts and omissions of such
sub-distributors and agents. Distributor may use distributors and
sub-distributors to sell the Products as of the commencement of the Term
consistent with its current practices; provided that such distributors shall be
monitored and policed by Distributor in order to ensure that they do not violate
any rights of THERMO or terms or conditions of this Agreement.
 
2.3 Promotion of Product; Advertising.
 
2.3.1 Promotion.  During the Term of this Agreement, Distributor shall use its
good faith commercially reasonable efforts to develop a customer base and
market, sell and distribute the Product within the Territory.  Distributor shall
advertise and otherwise promote the Product in a commercially reasonable manner
and furnish appropriate Product information and promotional materials to its
Customers in a fashion similar to that used with Distributors other products.


2.3.2 Translation of Materials.  Distributor shall bear the cost and
responsibility to create and maintain all literature required, in all languages
required, in order to market, sell, distribute and service the Product in the
Territory, including without limitation all labeling, package inserts,
instruction manuals, registrations, sales literature and other promotional
materials for the Product.  All translated materials must be approved by THERMO
prior to release and distribution.  Distributor must attach a written statement
with the translated materials submitted to THERMO for approval certifying that
the translation does not misrepresent the claims of the original
English-language material and is an accurate translation.


2.3.3 Use of THERMO Marks.  Distributor may refer to and advertise itself as an
“Authorized Distributor” and “Authorized Service Provider” of the Product within
the Territory, and may indicate on its stationery, business cards or other
printed materials that it is an “Authorized Distributor” and “Authorized Service
Provider” of Products and, subject to THERMO’s prior written approval, may have
THERMO Marks imprinted thereon.
 
2.3.4 Recognition of Patents and Patents Pending. Subject to rules, regulations
and codes controlling the labeling and packaging of the Products, Distributor
shall include on each Product or proximal Product packaging, a printed statement
substantially similar to “shall apply or cause to have applied to all Licensed
Product or associated packaging, the following notice”
 
“Manufactured and licensed under U.S. Patent Nos.  7,462,268; 6,811,777 and
7,608,258, patents pending and their foreign counterparts.”


This notice may be modified by mutual consent of the parties as reasonably
necessary to comply with applicable patent marking provisions of the U.S. patent
laws.
 
2.4 Forecasting of Products. Distributor shall quarterly provide to THERMO a
rolling quarterly forecast of Distributor's requirements for the Product for the
twelve (12) month period commencing that quarter. The requirements for the first
quarter period of each rolling quarterly forecast shall constitute a firm and
binding Purchase Order for Product, and shall be delivered to Distributor in
full prior to the end of the same quarter. The remaining rolling quarterly
forecast shall constitute non-binding estimates of Product and requirements for
the period described; provided that, the 2nd quarter in any forecast shall be
varied by no more than [*]% when reported in the subsequent binding forecast,
unless agreed to by THERMO. The 3rd and 4th quarter of each forecast are
non-binding and may be modified by Distributor at any time in its sole
discretion. THERMO will not guarantee fulfillment of orders constituting an
aggregate increase in firm order quantities over forecasted quantities for a
given quarter in excess of 20%. In addition to the quarterly forecast,
Distributor is encouraged to provide THERMO at any time with advance non-binding
notice of expected significant changes to the existing quarterly forecast for
purposes of production planning.
 
2.5 Trademark License.  Distributor’s intent is to private label the Products.
However, should the Distributor choose to use designated THERMO Marks associated
with the Products in connection with the marketing, distribution, sale,
technical assistance and support of the Product, THERMO hereby grants to
Distributor the non-exclusive, royalty-free right and license to use designated
THERMO Marks.  Distributor agrees not to alter, obliterate, deface or remove any
THERMO Marks displayed on any Product or its packaging, or add any name, brand
or trademark thereto without the prior written consent of
THERMO.  Notwithstanding the foregoing, Distributor’s trademarks may be
displayed on Product packaging, and the parties shall reasonably cooperate with
one another to ensure that all Product packaging and labeling prepared by THERMO
complies with applicable law.  Except as provided in this Agreement, nothing
herein shall grant to Distributor any right, title or interest in the THERMO
Marks, which right, title and interest shall be vested in THERMO.  Distributor
shall immediately notify THERMO if, during the term of this Agreement,
Distributor becomes aware of any other Person who is using any trademark, trade
name, service mark, service name or logo that is substantially or confusingly
similar to those owned or used by Distributor pursuant to the authority granted
by THERMO hereunder.
 
2.6 Regular Communication. The Parties will meet telephonically or face-to-face
no less than quarterly to review, among other things, sales performance,
progress on sales metrics, on hand inventory levels, customer usage information,
and make such adjustments and changes as are agreed to by the Parties.
 
2.7 Reservation of Title.  THERMO reserves to itself and retains all right,
title and interest in and to all Applicable THERMO Technology (as defined in
Section 9.1.3) related to the Products and to any modifications, enhancements,
improvements and upgrades thereto. Distributor may not duplicate, translate,
decompile, reverse engineer or adapt any Product or component parts thereof
without THERMO’s prior written consent.
 
2.8 No Other Rights.  Except as expressly provided in this Agreement, no right,
title, or interest is granted by THERMO to Distributor hereunder. THERMO may
distribute products other than the Product within the Territory, either directly
or indirectly through distributors, and no right, title or interest is granted
by THERMO to Distributor relating to such product and parts and Distributor
covenants not to file applications to establish any intellectual property
relating to the Applicable THERMO Technology, the Products or their use without
express prior written permission from THERMO.
 
2.9 Other Information Reporting.  Distributor shall provide to THERMO, at
Distributor’s expense and in English, each and every Product-related quality
and/or performance complaint within two (2) calendar days after receipt of such
complaint by Customer.  Distributor shall use a complaint reporting form as
defined in Exhibit H for reporting the information to THERMO.  In addition,
Distributor shall notify THERMO of any reportable incident (as defined in
Exhibit D) within twenty four (24) hours and as outlined in the vigilance
procedure also attached hereto as Exhibit D. Detailed information of action(s)s
taken to resolve any reported complaint shall be communicated to THERMO within
three (3) business days after completion of the actions.
 
2.10 Post-Sale Service, Technical Assistance, and Support.  Distributor shall
provide to its Customers post-sale service, technical assistance and support for
Products sold by Distributor in the Territory.  All Product parts used by
Distributor in providing service shall be procured from THERMO pursuant to the
terms of this Agreement. At the request of Customers, Distributor shall timely
respond to Customer calls and claims with respect to the Product and provide any
applicable training for Customers.
 
2.11 Customer Telephone Support.  Distributor shall provide direct end-customer
telephone support involving routine (order entry, shipping, billing) and
advanced (complaint processing, problem investigation, and technical
application) customer service through its customer “hotline.”  Any specialized
support requiring highly specialized product expertise will be directed towards
THERMO.  For purposes of this Section 2.11, “highly specialized product
expertise” shall mean technical product application or scientific subject matter
expertise related to the Product use by customers.
 
3.  
TERMS OF PURCHASE OF PRODUCT.

 
3.1 Terms and Conditions.  Distributor shall purchase all Products and
replacement Product parts from THERMO, which Products and replacement Product
parts shall thereafter be resold by Distributor to its Customers.  All purchases
of Product and parts hereunder shall be subject to the provisions of this
Agreement.  Unless otherwise agreed in writing, nothing contained in any
purchase order submitted pursuant to this Agreement shall in any way modify or
add any provision to this Agreement.  In the event of a conflict between the
terms of any purchase order and the provisions of this Agreement, the provisions
of this Agreement shall govern.
 
3.2 Prices and Royalties.
 
3.2.1 All prices for Product purchased by Distributor hereunder shall be Free
Carrier (“FCA”), THERMO’s Point of Shipment.  The initial transfer price to
Distributor for each Product and part is set forth opposite such Product or part
in Exhibit A-2 (“Transfer Price”), and such initial Transfer Price will remain
fixed through the [*] months of the Effective Date of this Agreement.
Thereafter, the Transfer Price to Distributor for such Product or part may be
increased or decreased by THERMO once within each [*] month period following the
anniversary of the Agreement Effective Date and upon not less than ninety (90)
days’ prior written notice to Distributor. THERMO and Distributor will discuss
any price increase greater than [*] percent during the ninety (90) day notice
period.
 
3.2.2 Distributor shall additionally pay to THERMO a percentage of Gross Sales
Revenues, less reasonable sales commissions, traditional and reasonable
discounts, returns and trade allowances, from the sales of Products as a royalty
(“Royalty”).  The Royalty percentage is as set forth on Exhibit A-3, based on
volume of sales by Distributor, and the party paying for the processing tray
component of the Res-Q System, less the amount of the Transfer Price paid by
Distributor for the Products purchased.  For illustrative purposes, Royalties
will be calculated in a manner substantially in the form of Exhibit A-4. The
Royalty owed to THERMO shall be paid by Distributor to THERMO within fifteen
(15) days after the end of each fiscal quarter.  Each payment shall be
accompanied by a report detailing (i) number of units sold, (ii) the party that
paid for the processing trays sold during the period, (iii) Gross Sales Revenues
generated from the sales, (iv) the Transfer Price paid and (v) the resulting
Royalty owed to THERMO.  THERMO shall have the right to audit the records of
Distributor relating to Gross Sales Revenues at any time during the normal
business hours upon reasonable advanced written notice.  If the audit determines
that THERMO was not paid the full Royalty owed, Distributor shall pay the amount
of any shortfall within five (5) business days of notice by THERMO and
submission of the audit findings.
 
3.3 Certain Taxes.  The parties acknowledge that the purchase prices of Product
set forth in Exhibit A-2 do not include any sales, excise, use, value added or
other government taxes or duties that may be applicable to the export, import or
purchase of the Product, including all income and income-based taxes imposed on
THERMO under applicable laws in Territory, which taxes shall be the sole
responsibility of Distributor and Distributor agrees that it will bear all such
taxes and duties.  When THERMO has the legal obligation to collect and/or pay
such taxes or duties, the appropriate amount shall be added to Distributor’s
invoice and paid by Distributor to THERMO, unless Distributor provides THERMO
with a valid tax exemption certificate authorized by the appropriate
governmental taxing authority, or provides proof of payment to such authority.
 
3.4 Order and Acceptance.  All orders for Product shall be by means of a written
purchase order which shall be submitted to THERMO at THERMO’s address for notice
purposes set forth in Section 11.4, and shall request a delivery date.  Orders
may be placed by telephone, facsimile transmission or, upon the parties’
agreement, by e-mail; provided, however, that a signed confirming purchase order
is received by THERMO no later than ten (10) business days after such
order.  THERMO shall notify Distributor in writing within a reasonable period of
time from submission of the purchase order of any rejected order and the
reason(s) for such rejection.  The Minimum Purchase Requirements (Exhibit F) for
any year in which THERMO rejects an order from Distributor for reasons other
than Distributor’s non-conformance with the terms and provisions of this
Agreement will be reduced by a prorated amount correlating to the time required
to cure the rejection. THERMO shall have no liability to Distributor with
respect to purchase orders that are not accepted.
 
3.5 Invoicing; Payment.  THERMO shall submit an invoice to Distributor with each
shipment of Product ordered by Distributor.  Each invoice shall be due and
payable in the manner agreed to by the parties set forth in Exhibit E. All
invoices shall be sent to Distributor’s address for notice purposes set forth in
Section 11.4, without regard to the actual shipping address for the
Products.  Each such invoice shall state Distributor’s aggregate and unit
purchase price for Product in the relevant shipment, plus any freight, taxes or
other costs incident to the purchase or shipment initially paid by THERMO and to
be borne by Distributor hereunder.  Distributor shall make all payments to
THERMO under this Agreement in United States dollars in immediately available
funds to a bank account designated by THERMO in such invoice, or otherwise
designated by THERMO in writing. Distributor shall not take any credits or
offsets against amounts billed Distributor by THERMO without THERMO’s prior
written consent.
 
3.6 Shipping; Risk of Loss.
 
3.6.1 All Product delivered by THERMO pursuant to this Agreement shall be
suitably packed for surface or air shipment, in Distributor’s sole discretion,
in a bulk shipping carton per the Customer Requirements (Exhibit I), marked for
shipment to such location or locations as Distributor may designate, and
delivered to Distributor or its carrier, FCA, THERMO’s Point of Shipment.  Risk
of loss of Product shall pass to Distributor upon delivery to the carrier at the
FCA point of shipment.


3.6.2 THERMO shall ship all Product in accordance with Distributor’s delivery
instructions specified in Distributor’s purchase orders; provided, however, that
if Distributor does not provide delivery instructions with respect to the
carrier to be used, THERMO may use its customary carrier.  Partial shipments are
allowed.  All freight, insurance and other shipping expenses, as well as any
special packing expenses, shall be paid by Distributor.  Distributor shall also
bear all applicable taxes and duties that may be assessed against the Product
after delivery to the carrier FCA, THERMO’s Point of Shipment.


3.6.3 THERMO shall use its good faith efforts to ship the Products within a
reasonable amount of time after receipt and acceptance of Distributor’s purchase
order for the Product, consistent with THERMO’s shipping procedures in place
from time to time.  All shipments of Product shall be deemed to conform to the
relevant purchase order unless THERMO receives from Distributor, no later than
fifteen (15) days after the receiving date of a given shipment, written notice
specifying the shipment, the purchase order number and the exact nature of the
discrepancy between the shipment and the order.
 
4.  
WARRANTIES; REMEDIES FOR NON-CONFORMING PRODUCT.

 
4.1 Product Warranty. THERMO’s product warranty is attached hereto as Exhibit C.
 
4.2 Customer Warranties.  Distributor shall pass on to their Customers the
Product warranties set forth in Section 4.1.Distributor may offer further
incremental warranty provisions and benefits at its discretion and sole expense.
 
4.3 Return Materials Procedure.  There are no rights of return for
cash.  Product returns are allowed under THERMO’s warranty program. All Product
returns must be approved by THERMO and assigned a Return Material Authorization
(“RMA”) number. To obtain an RMA number prior to return, the Distributor shall
notify THERMO of the description of the Product, quantity, reason for return,
serial number of device and date of purchase of Product to be returned. All
Product returns from Distributor shall be sent directly to THERMO, insured by
Distributor. The RMA number shall be prominently displayed on the outside of the
shipping box and the Products shall be packaged to protect them from shipping
damage.  Repair for costs of damage due to improper packaging will be the
responsibility of the Distributor.
 
5.  
ADDITIONAL OBLIGATIONS OF DISTRIBUTOR.

 
5.1 Compliance with Laws.  Distributor shall comply in all material respects
with the laws and regulations (including, without limitation, health and safety
regulations) applicable to the marketing, distribution, sale and service of
Product within the Territory.  Distributor shall monitor the appropriate
information sources in the Territory for material changes in such laws and
regulations relating to the distribution of Product within the Territory and
notify THERMO in writing of all such material changes.  The Distributor shall
track customer shipment by lot number to assist THERMO in performing any field
corrective actions.
 
5.2 Registrations and Clinical Studies.  THERMO shall own all registrations and
clearances in the Territory for the Products with the Food and Drug
Administration and its foreign equivalents. As required from time to time under
the laws of any province or state within the Territory, Distributor shall at its
sole expense apply for and use its commercially reasonable efforts to obtain in
THERMO’s name all approvals, registrations, licenses and permits that are
required to market, distribute, sell and service the Product within such
Territory.  Distributor shall be responsible for interacting with the Food and
Drug Administration or its equivalent in the Territory and facilitating
registration of the Product and any test centers for the Product in the
Territory. Distributor shall be responsible for all costs associated with the
registration filing and associated testing within the Territory.   Distributor
shall furnish to THERMO copies of all applications, and all registrations,
licenses and permits obtained therefrom, for the Product.  Distributor shall be
responsible, at its expense, for sponsoring and supporting any clinical trials
or studies useful to (i) expedite market adoption of the Product in the
Territory, (ii) establish equivalence with standards of care and competitive
systems or technology, and (iii) establish the safety and efficacy of the
Products. Distributor shall share clinical and performance data with THERMO when
and as necessary to assist THERMO in fulfilling its obligations under Section
6.1 of this Agreement.
 
5.3 U.S. Export Controls.  Distributor understands and acknowledges that THERMO
is subject to regulation by agencies of the United States Government, including,
without limitation, the United States Department of Commerce, The U.S.
Department of the Treasury, and the U.S. Food and Drug Administration, which
prohibit export or diversion of certain products and technology to certain
countries.  Any and all obligations of THERMO to provide the Product,
documentation, or any media in which any of the foregoing is contained, as well
as any other technical assistance shall be subject in all respects to such
United States laws and regulations as shall from time to time govern the license
and delivery of technology and products abroad by Persons subject to the
jurisdiction of the United States, including the Export Administration Act of
1979, as amended, any successor legislation, and the Export Administration
Regulations issued by the Department of Commerce, Bureau of Export
Administration.  Distributor agrees to cooperate with THERMO, including, without
limitation, providing required documentation, in order to obtain export licenses
or exemptions therefrom.
 
5.4 Customer Notification. THERMO will be responsible for initiating product
recalls. Distributor shall be responsible for notifying Customers of Product
recalls. Distributor shall timely submit a written report to THERMO of the
recall status of the Products.
 
5.5 Customer Database.  Distributor shall provide to THERMO within one (1)
business day all Customer information, to include the Customer name, contact,
address, e-mail, phone number and purchase history, as necessary to comply with
(i) a mandatory reportable incident; or (ii) as part of a response to a matter
of law; or (iii) as part of a response to any valid request made to THERMO by
the Food and Drug Administration or a local or foreign equivalent agency, and
for which the absence of a complete response will be a violation of applicable
codes, rules or laws or may otherwise place a Product registration or other
Product certification at risk of revocation or cancellation and/or if user
safety, to include Customers and patients, is an issue. Any such disclosure of
Customer information by Distributor to THERMO under this Section 5.5 shall be in
accordance with all Confidentiality and, specifically, Compelled Disclosure
provisions of this Agreement.
 
5.6 Minimum On Hand Inventory. Distributor shall maintain such on-hand
quantities of Product in its inventory to ensure reasonable and timely response
to Customer order volume throughout the Territory. Such minimum on-hand quantity
shall be determined by the Distributor and will be similar to the minimum
on-hand inventory quantities established for similar products offered for sale
by the Distributor.
 
5.7 Order Processing.  Distributor will provide order processing, which includes
order to cash cycle, as well as warehousing and distribution support, shipping,
invoicing, and related services with respect to its sale of Products to
end-users.
 
5.8 Regulatory Relationships.  Distributor shall communicate with regulatory
agencies within the countries where the Products are registered, sold or
serviced by Distributor for purposes of monitoring and maintaining any necessary
documents or filings required for Distributor to conduct sales of the Products.
 
5.9 Training Requirements.  Distributor shall provide sales training similar to
the training provided for Distributors other products to Distributor’s sales and
technical service organizations involved in selling the Products.
 
5.10 Sell-Through Reports.  For purposes of maximizing our mutual marketing
efforts, Distributor shall provide THERMO monthly sell-through shipment
quantities to end customers and sub-distributors on a quarterly basis, within 15
days of quarter end.
 
5.11  No Conflicting Commitments.  Distributor shall not enter into any third
party commitments or contracts with end-user customers for THERMO Product sales
or service and repair that supersedes or conflicts with the terms and conditions
of this Agreement.
 
5.12 Distribution of Competitive Products. Distributor agrees not to, directly
or indirectly, distribute or otherwise offer for sale any product that produces
a discrete output fraction containing platelets and leukocytes (“buffy coat”)
that is a separate fraction from other component fractions.
 
5.13 Commercialization Resources and Diligence. Distributor shall apply
reasonable business efforts to the marketing, sales and customer support of the
Products similar to the effort and resources Distributor applies to its other
products.
 
6.  
OBLIGATIONS OF THERMO.

 
6.1 Compliance with Laws.  Notwithstanding Section 5.2 of this Agreement, THERMO
will obtain and maintain at its expense the necessary regulatory clearances in
the United States for any predicate devices supporting the approval and
clearance of the Products. THERMO will assist Distributor, at Distributor’s
expense, in obtaining further regulatory clearances in THERMO’s name for the
Products. In accordance with Section 5.2, Distributor shall bear the expense of
such registrations unless negotiated and agreed to between the parties in a
signed written document. THERMO shall comply in all material respects with all
laws and regulations within the United States applicable to the manufacture,
labeling, packaging and sale of the Product. THERMO shall supply to Distributor
only products which have CE Mark and 510(k) clearance or for which an
application such marks or clearance have been filed.
 
6.2 Support.  THERMO shall provide consultation to Distributor concerning
technical aspects and use of the Product from time to time as reasonably
requested by Distributor.  Post warranty technical support and assistance shall
be provided to Distributor as described in Exhibit B, attached and incorporated
herein.
 
6.3 Scientific and Technical Information.  THERMO shall provide to Distributor
scientific and technical information available to THERMO and required for
distribution to obtain any registrations, licenses and permits required for the
sale and distribution of the Product within the Territory, or to respond to
inquiries from Customers, or governmental or regulatory authorities.
 
6.4 Product Training.  THERMO shall provide Product training for Distributor’s
product managers and field application specialists on an as-needed basis to
enable Distributor to promote the sale of Product and to perform post-sale
customer training, technical assistance and support for its Customers. Such
Product training shall be conducted, at mutually agreed upon times and locations
requested by Distributor and agreed upon by THERMO, and will be free of charge,
provided, however, that Distributor shall be responsible for all out-of-pocket
expenses incurred in connection with such Product training, including travel,
airfare and lodging expenses incurred by Distributor’s personnel while attending
such training. In the case that THERMO provides training at Distributor’s or a
Customer’s facilities in the Territory at Distributor’s request, Distributor
will be responsible for all costs incurred in connection with such training (to
be charged on a day-by-day basis), and including the reimbursement of
out-of-pocket expenses reasonably incurred by THERMO in sending a training
representative to the Distributor’s or Customer’s facilities in Territory. In
addition, THERMO will provide Product updates and service bulletins as they
become available.
 
6.5 Information Reporting.  THERMO shall provide to Distributor, at THERMO’s
expense, (i) information regarding any discovered defects in the Product, or any
malfunction or deterioration in the performance of the Products, and (ii) any
inadequacy in the labeling or the instructions for use.  Distributor is
responsible for disseminating the information to customers and sales
representatives as appropriate.
 
6.6 Registrations, Licenses and Patents.  During the term of this Agreement,
THERMO shall, as necessary to support approval, registration and licensing of
the Products by Distributor in the Territory: (a) maintain all current
regulatory files, registrations and licenses for Products outside of the
Territory, (b) maintain and pay fees associated with any third party
intellectual property licenses, if any, necessary to practice the rights granted
under this Agreement, and (c) maintain and pay the associated filing and
maintenance fees for all patents owned by THERMO.
 
6.7 Responsible Person.  Distributor shall notify the competent authorities in
Territory that it has been designated as the person responsible for the
marketing and distribution of the Product within the Territory, and
Distributor's address for notice purposes in Section 11.4 shall be the
registered place of business for such purposes.
 
6.8 Inventory Requirement.  THERMO or its contracted manufacturers will maintain
no less than forty five (45) days finished goods inventories of Products based
upon Distributor’s annual unit forecast, updated on a rolling quarterly basis,
pursuant to Section 2.4 above, and forty five (45) days inventory of service and
support parts, based on historical usage, to assure supply of product for
customers.
 
6.9 Distribution of Competitive Products in the Territory. THERMO agrees not to,
directly or indirectly, distribute or otherwise offer for sale any non-automated
product that produces a discrete output fraction containing platelets (“buffy
coat”) that is a separate fraction from other component fractions for use or
sale in the areas of Sports Medicine or Orthopedics and within the Territory.
 
6.10           Transition Territory status. Upon the earliest of the renewal or
expiration date of any third party distribution agreement listed in Exhibit A-1,
THERMO shall take such actions as necessary to remove or rescind any rights,
terms or provisions granted to any third party such that the Distributor shall
thereafter be the sole and exclusive distributor for the Products in the
affected country. Upon such removal or rescinding of third party distribution
rights, each affected country shall become part of the Exclusive Territory and
THERMO shall update Exhibit A-1 to reflect such changes.


7.  
ADDITIONAL PRODUCT DEVELOPMENT WORK

 
7.1 Additional Work.  THERMO shall perform additional engineering and clinical
discovery work with respect to the Products (“Additional Work”) as necessary to
meet the customer requirements defined in Exhibit I (Customer Requirements).
Exhibit I shall include an authorized signature from each Party indicating
acceptance of the Customer Requirements.
 
7.2 Cost Sharing.  The cost of the Additional Work will be shared by the parties
in the same proportion as Gross Sales Revenues are shared in the same
approximate proportion to the revenue split pursuant to the Royalty provision.
For purposes of specificity, costs will be shared [*]% Distributor, [*]% THERMO.
Distributor shall pay THERMO its share of the cost of the Additional Work within
thirty (30) days of invoicing by THERMO.
 
7.3 THERMO Intellectual Property Rights.  THERMO shall have and retain exclusive
ownership of all THERMO Intellectual Property Rights. Except for the limited
license set forth in Section 2.1.2 above, no license or other right in THERMO
Intellectual Property Rights is granted by THERMO under this Agreement, by
implication, estoppel or otherwise, under any patents, trade secrets, or other
intellectual property rights now or hereafter owned or controlled by THERMO.
 
7.4 Derivative Intellectual Property Rights.  To the extent that, in the
performance of the Additional Work, either party (“Developing Party”) develops
any modifications, enhancements, improvements or derivative works (collectively,
“Derivative Works”) of any THERMO Intellectual Property Rights, the parties
agree that (i) such Derivative Works shall constitute Intellectual Property
Rights of THERMO, who shall own all right, title, and interest in and to such
Intellectual Property Rights; (ii) all such Derivative Works shall constitute
“works made for hire” as that term is understood in and pursuant to the U.S.
Copyright Act of 1976, as the same is amended and superseded from time to time,
and shall belong exclusively to THERMO; (iii) to the extent any such Derivative
Works are determined not to be “works made for hire,” the Developing Party
hereby assigns, and shall assign, all right, title, and interest, including all
Intellectual Property Rights, in the same to THERMO; (iv) no rights in such
Derivative Works shall accrue in any manner to the Developing Party; and (v) the
Developing Party will promptly deliver and disclose all such Derivative Works to
THERMO.  The Developing Party agrees to execute all documents required by THERMO
to apply for, register, perfect, obtain or enforce any ownership and
Intellectual Property Rights in or pertaining to any such Derivative Works,
including, without limitation, any patent applications or copyright
registrations, at THERMO’s expense.
 
7.5 Incremental Projects Other Than Additional Work. THERMO and Distributor may
jointly consider and asses opportunities to develop sales of the licensed
Products in ancillary markets outside of the Field of Use.  Notwithstanding the
provisions of Section 5.2 and Sections 7.1 through 7.4 of this Agreement, and if
the parties elect to pursue any such opportunity, the parties agree to negotiate
in good faith under a separate agreement or project addendum to this Agreement,
those terms and conditions pertaining to the specific opportunity. Such separate
agreement or addendum to his Agreement will include provisions for planning and
conducting necessary clinical studies and registrations, intellectual property
ownership of new inventions, commercialization, cost sharing and a detailed
project plan.
 
8.  
REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

 
8.1 THERMO.  THERMO hereby represents and warrants to Distributor that:
 
8.1.1 THERMO is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate power
and authority to own, lease and operate its properties and to carry on its
businesses as it is currently being conducted.  THERMO has all necessary
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by THERMO.
 
8.1.2 The execution, delivery and performance by THERMO of this Agreement and
the consummation of the transactions contemplated hereby do not violate or
conflict with the Certificate of Incorporation or Bylaws of THERMO, any material
contract, agreement or instrument to which THERMO is a party or by which it or
its properties are bound, or any judgment, decree, order or award of any court,
governmental body or arbitrator by which THERMO is bound, or any law, rule or
regulation applicable to THERMO.
 
8.1.3 THERMO holds valid licenses to third party intellectual property, if any,
necessary to practice the rights granted in this Agreement. Further, THERMO is
the sole, exclusive and lawful owner of all right, title and interest in and to
the applicable THERMO technology incorporated in the Product (“Applicable THERMO
Technology”) and to the THERMO Marks, free and clear of all liens, claims,
security interests or other restrictions or encumbrances. THERMO has not granted
to any other Person any license, franchise or other rights to acquire, use or
exploit the Applicable THERMO Technology within the Territory (or any portion
thereof).  THERMO has the right to grant the distribution and other rights to
Distributor hereunder.
 
8.2 Distributor.  Distributor hereby represents and warrants to THERMO that:
 
8.2.1 Distributor is a company duly organized and existing under the laws of
Territory, and has all power and authority to own, lease and operate its
properties and to carry on its businesses as currently conducted.  Distributor
has all necessary power and authority to enter into this Agreement and to
perform its obligations hereunder.  This Agreement has been duly authorized,
executed and delivered by Distributor.
 
8.2.2 The execution, delivery and performance by Distributor of this Agreement
and the consummation of the transactions contemplated hereby do not violate or
conflict with the Certificate of Incorporation or Bylaws of Distributor, any
material contract, agreement or instrument to which Distributor is a party or by
which it or its properties are bound, or any judgment, decree, order or award of
any court, governmental body or arbitrator by which Distributor is bound, or any
law, rule or regulation applicable to Distributor.
 
8.2.3 Distributor and its Affiliates have the distribution facilities and
personnel reasonably necessary to perform its functions and otherwise carry out
its obligations under the terms of this Agreement.
 
9.  
TERM AND TERMINATION.

 
9.1 Term.  The term of this Agreement shall commence on the date hereof and
shall continue for five (5) years, unless earlier terminated pursuant to Section
9.2.  This Agreement may be renewed for on additional, successive three (3) year
period, unless a Party provides written notice to the other Party of its desire
not to renew the term at least six (6) months prior to expiration of the then
current term of this Agreement.
 
9.2 Termination of Agreement.  This Agreement may be terminated as follows:
 
9.2.1 The parties may terminate this Agreement upon their mutual written
agreement.
 
9.2.2 THERMO may terminate this Agreement if Distributor breaches any of its
material representations, warranties, covenants or obligations under this
Agreement and such breach continues for a period of thirty (30) days following
Distributor’s receipt of written notice from THERMO setting forth the nature of
such breach; provided, however, that in the event such breach is not cured
within such thirty (30) day period, THERMO may not terminate this Agreement if
Distributor promptly commences to cure such breach within such thirty (30) day
period and thereafter diligently pursues such cure to completion; provided
further, however, that the cure period for any such breach shall not exceed
sixty (60) days from the date of Distributor’s receipt of written notice from
THERMO.
 
9.2.3 Distributor may terminate this Agreement if THERMO breaches any of its
material representations, warranties, covenants or obligations under this
Agreement and such breach continues for a period of thirty (30) days following
THERMO’s receipt of written notice from Distributor setting forth the nature of
such breach; provided, however, that in the event such breach is not cured
within such thirty (30) day period, Distributor may not terminate this Agreement
if THERMO promptly commences to cure such breach within such thirty (30) day
period and thereafter diligently pursues such cure to completion; provided
further, however, that the cure period for any such breach shall not exceed
sixty (60) days from the date of THERMO’s receipt of written notice from
Distributor.
 
9.2.4 Either Party may terminate immediately this Agreement by written notice to
the other Party upon the occurrence of any of the following events:  (i) the
other Party is or becomes insolvent or unable to pay its debts as they become
due within the meaning of the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute; or (ii) the other Party appoints or
has appointed a receiver for all or substantially all of its assets, or makes an
assignment for the benefit of its creditors; or (iii) the other Party files a
voluntary petition under the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute; or (iv) the other Party has filed
against it an involuntary petition under the United States Bankruptcy Code (or
any successor statute) or any analogous foreign statute, and such petition is
not dismissed within ninety (90) days.
 
9.2.5 THERMO may terminate this Agreement if Distributor fails to purchase
minimum commitments on Exhibit F, and if this issue fails to be resolved in a
good faith meeting by the parties within a ninety (90)-day period.
 
9.2.6 Either Party may terminate immediately this Agreement by written notice to
the other Party upon the verified allegation against or formal charging of the
other Party of a criminal or civil offense.
 
9.3 Effect of Termination.
 
9.3.1 The expiration or earlier termination of this Agreement shall not relieve
any party of any of its rights or liabilities arising prior to or upon such
expiration or earlier termination.
 
9.3.2 Within ten (10) business days following the effective date of the
expiration or earlier termination of this Agreement, Distributor shall provide
to THERMO a complete inventory of Product in Distributor’s possession, in
transit between Distributor’s authorized locations or in transit to Distributor
from THERMO or otherwise in Distributor’s control.  THERMO may inspect
Distributor’s Product inventory and audit Distributor's records in the manner
provided herein above.
 
9.3.3 Notwithstanding the expiration or earlier termination of this Agreement,
Distributor may continue to market, distribute and sell Products within the
Territory after the expiration or earlier termination of this Agreement until
the earlier of (i) the date that Distributor has sold all of its Product
inventory existing as of the effective date of expiration or earlier termination
and (ii) the six (6)-month anniversary of the effective date of expiration or
earlier termination.
 
9.4 Return of Marketing Materials.  Distributor shall return to THERMO all
promotional materials for Products previously furnished by THERMO and in
Distributor’s possession at the time that Distributor is no longer entitled to
distribute and sell any Products hereunder and at this time Distributor shall no
longer use the designations “Authorized Distributor” and “Authorized Service
Provider” in connection with THERMO’s Products on its business cards, stationery
and other printed materials.
 
9.5 Force Majeure.  Neither party shall be liable to the other party for
non-performance of or delay in performing its obligations hereunder to the
extent that performance is rendered impossible by strike, riot, war, acts of
God, earthquake, fire, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason to the extent that the failure to
perform is beyond the reasonable control of the non-performing party.
 
10.  
CONFIDENTIALITY.

 
10.1 Confidentiality.  Each party acknowledges that, in the course of performing
its duties and obligations under this Agreement, certain information that is
confidential or proprietary to such party (“Confidential Information”) will be
furnished by the other party or such other party’s representatives.  Each party
agrees that any Confidential Information furnished by the other party or such
other party’s representatives will not be used by it or its representatives
except in connection with, and for the purposes of, the promotion, marketing,
distribution and sale of Products under this Agreement and, except as provided
herein, will not be disclosed by it or its representatives without the prior
written consent of the other party.  Notwithstanding the foregoing, the parties
agree that all Confidential Information shall be clearly marked “CONFIDENTIAL”
or, if furnished in oral form, shall be stated to be confidential by the party
disclosing such information at the time of such disclosure and reduced to a
writing by the party disclosing such information which is furnished to the other
party or such other party's representatives within forty-five (45) days after
such disclosure.
 
10.2 Exceptions.  The confidentiality obligations of each party under
Section 13.1 do not extend to any Confidential Information furnished by the
other party or such other party’s representatives that (i) is or becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives, (ii) was available to such party or its
representatives on a non-confidential basis prior to its disclosure thereto by
the other party or such other party’s representatives, (iii) was independently
developed without the use of the other party’s Confidential Information by
representatives of such party who did not have access to the other party’s
Confidential Information, as established by contemporaneous written records, or
(iv) becomes available to such party or its representatives on an
non-confidential basis from a source other than the other party or such other
party’s representatives; provided, however, that such source is not bound by a
confidentiality agreement with the other party or such other party's
representatives.
 
10.3 Authorized Disclosure.  Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:
(i) to the extent required to comply with applicable legal requirements
including as part of regular securities law reporting requirements and/or in
accordance with securities regulatory authority or securities exchange rules,
demands and/or practice; (ii) to the extent and to the persons and entities
required by rules of the National Association of Securities Dealers; provided,
however, that the responding Party shall first have given prompt notice to the
other Party hereto to enable it to seek any available exemptions from or
limitations on such disclosure requirement and shall reasonably cooperate in
such efforts by the other Party; or (iii) as necessary to file or prosecute
patent applications, prosecute or defend litigation or otherwise establish
rights or enforce obligations under this Agreement, but only to the extent that
any such disclosure is necessary.
 
10.4 Compelled Disclosure.  In the event that either party or its
representatives are requested or become legally compelled (by oral questions,
interrogatories, requests for information or document subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information furnished by the other party or such other party’s representatives
or the fact that such Confidential Information has been made available to it,
such party agrees that it or its representatives, as the case may be, will
provide the other party with prompt written notice of such request(s) so that
the other party may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement.  In the event that such
protective order or other remedy is not obtained, or that the other party waives
compliance with the provisions of this Agreement, such party agrees that it will
furnish only that portion of such Confidential Information that is legally
required and will exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded to that portion of such Confidential
Information and other information being disclosed.
 
10.5 Ownership of Confidential Information.  The party disclosing or otherwise
furnishing Confidential Information to the other party will retain the exclusive
ownership of all right, title and interest in and to such Confidential
Information.
 
10.6 Survival.  The obligations of the parties under this Section 10 shall
survive the expiration or earlier termination of this Agreement for a period of
three (3) years.
 
11.  
GENERAL PROVISIONS.

 
11.1 Independent Contractors.  The relationship of THERMO and Distributor
established by this Agreement is that of independent contractors, and nothing
shall be deemed to create or imply any employer/employee, principal/agent,
partner/partner or co-venturer relationship, or that the parties are
participants in a common undertaking.  Neither party may direct or control the
activities of the other party or incur or assume any obligation on behalf of the
other party or bind such other party to any obligation for any purpose
whatsoever.
 
11.2 Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without reference to rules of conflicts or choice of laws. Any
dispute or issue arising hereunder, including any alleged breach by Distributor,
not resolved pursuant to Section 11.13 shall be heard, determined and resolved
by an action commenced in the federal or state courts in Sacramento, California,
which the parties hereby agree shall have the exclusive jurisdiction over the
issues and the parties. Distributor hereby agrees to submit itself to the
jurisdiction of the federal and state courts in Sacramento, California and
waives the right to make any objections based on the exclusive jurisdiction or
venue in such courts. The California courts shall have the right to grant all
relief to which each party is or shall be entitled hereunder, including all
equitable relief as the Court may deem appropriate. Distributor hereby consents
to service of process by registered mail.
 
11.3 Entire Agreement.  This Agreement, including the Exhibits, sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior oral and written, and all contemporary oral,
negotiations, agreements and understandings with respect to the same.
 
11.4 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by cable, telegram,
facsimile or telex, or by registered or certified mail (postage prepaid, return
receipt requested), to the other party at the following address (or at such
other address for which such party gives notice hereunder):
 
If to Distributor:                                                      ARTHREX,
INC.
1370 Creekside Boulevard
Naples, FL 34108-1945
Attn:
Telephone:
Facsimile:


If to THERMO:                                                      THERMOGENESIS
CORP.
2711 Citrus Road
Rancho Cordova, CA  95742
Attention:                      Office of the CFO
Telephone:                        (916) 858-5100
Facsimile:                       (916) 858-5199


11.5 Assignment and Binding Effect.  Except as otherwise provided in this
Agreement, neither Party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other Party; provided that THERMO may assign this Agreement to an Affiliate,
to a successor to all or substantially all of the business or assets of THERMO,
or in connection with a Change of Control.  No permitted assignment of rights or
delegation of duties under this Agreement shall relieve the assigning or
delegating party of its liabilities hereunder.  For purposes of this Agreement,
either Party shall be deemed to have assigned this Agreement in the event of a
Change of Control with respect to such Party.  Subject to the foregoing, this
Agreement is binding upon, and inures to the benefit of, the parties and their
respective successors and permitted assigns.
 
11.6 Partial Invalidity.  If any provision of this Agreement is held to be
invalid by a court of competent jurisdiction, then the remaining provisions
shall remain, nevertheless, in full force and effect.  The parties agree to
renegotiate in good faith any term held invalid and to be bound by the mutually
agreed substitute provision in order to give the most approximate effect
intended by the parties.
 
11.7 No Waiver; Amendment.  No waiver of any term or condition of this Agreement
shall be valid or binding on any party unless agreed to in writing by the party
to be charged.  The failure of either party to enforce at any time any of the
provisions of the Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either party to enforce each and every such provision
thereafter.  This Agreement may not be amended or modified except by the written
agreement of the parties other than the amendment of Exhibit(s) A-2 and F, which
may be modified by THERMO on the intervals provided in this agreement.
 
11.8 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one instrument.
 
11.9 Consent Not Unreasonably Withheld.  No party given the right to approve or
consent to any matter shall unreasonably withhold condition or delay its
approval or consent.  The failure to respond in writing within any specified
time period shall be deemed unconditioned approval of or consent to the relevant
matter, provided that the party requesting such approval or consent gives
written notice requesting a response at least two (2) business days prior to the
expiration of the specified time period, if any.
 
11.10 Construction; Interpretation.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Any section, recital, exhibit, schedule and
party references are to this Agreement unless otherwise stated.  No party, nor
its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all provisions of this
Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party.
 
11.11 Further Assurances.  Each party agrees to cooperate fully with the other
and execute such instruments, documents and agreements and take such further
actions to carry out the intents and purposes of this Agreement.
 
11.12 Press Releases and Announcements.  Except as may be contemplated
hereunder, neither party may issue any press release or make any public
announcement concerning the transactions contemplated by this Agreement without
the prior consent of the other party, except for any releases or announcements
which may be required by or, in such party’s discretion, reasonably necessary
under applicable law, in which case the party proposing to make such release or
announcement will allow the other party a reasonable opportunity to review and
comment on such release or announcement in advance of such issuance or making.
 
11.13 Alternative Dispute Resolution.
 
11.13.1 Any controversy, dispute or claim arising out of or relating to this
Agreement (or the breach hereof) that cannot be resolved by good faith
negotiation between or among the parties may be finally submitted to the
American Arbitration Association (“AAA”) for final and binding arbitration
pursuant to the Commercial Arbitration Rules of the AAA.  Such arbitration shall
be held in Sacramento, California, before a single arbitrator who shall be a
retired federal or California state judge.  The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.  The decision of the arbitrator shall be final, unappealable and
binding, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  The arbitrator shall be authorized to
award any relief, whether legal or equitable, to the party so entitled to such
relief.
 
11.13.2 In respect of any suit, action or other proceeding relating to the
enforcement of any award rendered by the arbitrator, each party irrevocably
submits to the non-exclusive jurisdiction of any state or federal court located
in the City of Sacramento, State of California.
 
11.13.3 The arbitrator shall be authorized to apportion its fees and expenses
and the reasonable attorney's fees and expenses of the parties as the arbitrator
deems appropriate.  In the absence of any such apportionment, the prevailing
party in any arbitration or other proceeding shall be entitled, in addition to
any other rights and remedies it may have, to reimbursement for its expenses,
including court costs and reasonable fees of attorneys and other professionals.
 
11.13.4 The parties agree that this Section 11.13 has been included to resolve
rapidly and inexpensively any claims or disputes between them with respect to
this Agreement, and that this Section 11.13 shall be grounds for dismissal of
any action commenced by any party in any court with respect to any controversy,
dispute or claim arising out of or relating to this Agreement (or the breach
hereof).
 
11.14 Governing Language. The English language version of this Agreement shall
control in any dispute between the parties.
 
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed.




THERMO:
THERMOGENESIS CORP.
a Delaware corporation
 
DISTRIBUTOR:
ARTHREX, INC.,
a Delaware corporation
     
/s/ Matthew T. Plavan
 
/s/ R. Scott Price
Matthew T. Plavan
Chief Financial Officer
EVP, Business Development
 
R. Scott Price
Vice President, Counsel
     
1/10/12
 
12/20/11
Date:
 
Date:
     




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Products, Field of Use, Territory (page 1 of 2)




Product
Field of Use
   
ArthroGenesis PRP
 
The preparation of autologous platelet rich plasma (PRP) from a sample of blood
at the patient’s point of care for sports medicine applications and orthopedic
procedures for human patients; specifically excluding, spine, spinal disc,
spinal facet, or any other spine related structure, cardiovascular applications
of all kinds including peripheral and neurovascular applications, cosmetic
applications, neoplastic and neurodegenerative applications and all other
non-orthopedic fields of use.
 
 
ArthroGenesis BMC
The preparation of autologous bone marrow aspirate to a concentration of
cell-rich buffy-coat from a sample of bone marrow at the patient’s point of care
for sports medicine applications and orthopedic procedures for human patients;
specifically excluding, spine, spinal disc, spinal facet, or any other spine
related structure, cardiovascular applications of all kinds including peripheral
and neurovascular applications, cosmetic applications, neoplastic and
neurodegenerative applications and all other non-orthopedic fields of use.
 
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1-continued
EUROPE
Non-EU
Iceland
Monaco
Norway (2)
Switzerland (2)
EU
Austria (2)
Belgium (2)
Bulgaria (2)
Cyprus
Czech Republic (2)
Denmark (2)
Estonia
Finland (2)
France (3)
Germany (2)
Greece
Hungary (2)
Ireland
Italy (4)
Latvia
Lithuania
Luxembourg
Malta
Netherlands (1)
Poland (2)
Portugal (2)
Romania (2)
Slovakia (2)
Slovenia
Spain (2)
Sweden (2)
United Kingdom (2)
England
Scotland
Wales
Northern Ireland


ASIA
Japan
Korea
China (5)


CENTRAL AMERICA
Belize
Costa Rica
El Salvador
Guatemala
Honduras
Nicaragua
Panama


NORTH AMERICA
Canada
Mexico
United States and Territories
Guam
Mariana Is
Puerto Rico
USVI
Member Nations of the Association of Caribbean States


SOUTH AMERICA
Argentina
Bolivia
Brazil
Chili
Colombia
Ecuador
French Guiana
Guyana
Paraguay
Peru
Suriname
Uruguay
Venezuela
Australia
New Zealand



 
Transition Territories: Transition Date
1  
8/23/12

2  
9/14/13

3  
9/30/13

4  
11/30/15

5  
Exclusive: PRP

 
5
BMC TBD, as noted herein


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B



THERMO Post Warranty Technical Support and Service Assistance




1.
THERMO will provide Technical Support via telephone, fax, or e-mail is available
during normal THERMO business hours (USA) at no charge to Distributor.



2.           THERMO Customer Assistance is available as follows:


Distributor’s customer service representative should attempt to resolve any
issue first and may request technical support from THERMO via telephone, fax, or
e-mail if necessary.  If unsuccessful at resolving issue, Distributor may
request an on-site visit by a THERMO representative.  All expenses for such
visit(s) will be the sole responsibility of the Distributor.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
Limited Warranty


Warranty


THERMO warrants to the original purchaser that the unit will be free from
defects in materials or workmanship for one year from the date of shipment.
THERMO also warrants that spare parts will be free from defects in material
workmanship for a period of ninety (90) days, or the maximum time required by
applicable local law, from the date of shipment of the spare part.  Equipment
failure due to reasons other than manufacturing defects such as accident, misuse
or failure to timely perform scheduled maintenance in accordance with the
maintenance schedule included with the operating instructions for the unit is
excluded from Warranty coverage.  This Warranty covers the cost of parts, labor,
travel and shipping needed to make Warranty repairs or replacement(s). THERMO
reserves the right to replace any malfunctioning unit or part with a new or
refurbished unit in lieu of repairing such unit.  This Warranty and THERMO’s
obligation to repair or replace defective parts is the sole and exclusive remedy
of purchaser.  Under no circumstances shall THERMO be liable for consequential
or economic damages that might arise from a defective part.


THERMO warranties, as set forth herein, are exclusive and are in lieu of, and
purchaser hereby waives, all other warranties, express or implied, including,
without limitation, any implied warranties of merchantability of fitness for a
particular purpose or warranty of non-infringement.


Procedure


If Warranty repairs are needed, contact the vendor or distributor from which you
purchased your THERMO product(s), or if you purchased directly from THERMO or
are unable to locate the appropriate vendor/distributor, contact THERMO directly
at THERMOGENESIS CORP., 2711 Citrus Road, Rancho Cordova, CA 95742, Telephone:
(916) 858-5100 or (800) 783-8357 in the U.S.; Fax: (916) 858-5199.  For
emergency repairs at night or on weekends or holidays, contact your THERMO
Authorized Service Provider (“Service Provider”) directly and notify THERMO on
the next business day.  Failure to notify THERMO on the next business day after
a request for emergency repairs may result in denial of coverage for that
service call.  When calling for service have available: (1) detailed information
about the problem; (2) the serial number of the unit; (3) the service record for
the unit; (4) the date and place of purchase of the unit.


Limitations.  Equipment or spare part malfunctions other than those caused by
defects in materials or workmanship, including malfunctions caused by misuse,
accident or failure to perform scheduled maintenance, are excluded from
coverage.  Any alterations or modifications made to the unit (other than
modifications or alterations made by THERMO) render the warranty null and
void.  THERMO will not be responsible for any consequential or incidental
damages resulting from equipment malfunction or loss of use of the
equipment.  THERMO may authorize independent contractors to perform
service.  Service providers are independent contractors, not THERMO employees;
consequently, THERMO is not responsible for the acts or omissions of the service
providers, including without limitation, failure by a service provider to
respond to calls for emergency service in a timely fashion.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
MEDICAL DEVICES VIGILANCE SYSTEM


It is the Distributor’s responsibility to notify THERMO and THERMO’s European
Union Representative for Medical Device Reporting (EU Rep.) within twenty four
(24) hours of first learning of an “incident” in which one of the Products is
directly involved or otherwise implicated.
 
An “incident” includes an event which led to death, or to the serious
deterioration in the state of health of a patient, user or other person. A
serious deterioration in the state of health includes, life-threatening illness
or injury, permanent impairment of a body function or permanent damage to a body
structure, a condition necessitating medical or surgical intervention to prevent
permanent damage to a body structure or an incident which may have led to the
foregoing.
 
If an “incident” occurs, must return a copy of this form completed within one
(1) business day of learning of the “incident” to:
 
THERMO:
 
THERMOGENESIS CORP., Attn: Office of the CEO, 2711 Citrus Road, Rancho Cordova,
CA 95742, USA, Telephone No. 916-858-5100 and Fax No, 916-858-5199; and
 
EU Rep.:
 
Medical Device Safety Service, Burckhardstr. 1, D-30163, Hanover, Germany Tel:
+49-511-6262 8630, Fax: +49-511-6262 8633, e-mail: mdssgmbh@tonline.de,
Internet: www.mdss.com Contact: Ludgar Moller
 


 
Name of Customer or Patient:
(Select best point of contact for immediate curative action)
 
Address:
 
Phone #:
 
Fax #:
 
Location of device if different from above:
 
Name of Distributor:
 
Fax #:
 
Manufacturer:
 
Product / Device Model:
 
Product / Device Lot #:
 
Incident date:
 
Incident Description:
__ Death
__ Serious Injury/deterioration of health
 
Description of cause of injury and role product / device played:
 



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
PAYMENT TERM




Net thirty (30) days from date of invoice. Delinquent accounts shall bear
interest at the greater of one and one half percent (1 ½ %) per month or the
maximum legal rate.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT G
SERVICE REPORTING REQUIREMENTS


Date of Service:
 
Product Name:
 
Customer:
 
Model:
 
Contact Name:
 
Serial #:
 
Tel #:
 
Service Representative:
 





Description of Complaint/ Problems Found:

 



Service Performed/Actions Taken:

 



Resolution/Testing:

 



Parts Used:

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
COMPLAINT REPORT FORM


Date Complaint Received:
 
Product Name:
 
Customer/Distributor/ Patient:
 
Model:
 
Contact Name:
 
Serial #:
(if applicable)
 
Tel #:
 
Lot #
 





Description of Complaint, whether injury or death occurred, and role of product
/ device:

 



Investigation and troubleshooting you have done with the customer:

 



Resolution/Closure:

 



Side Notes/Additional Comments:

 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
AS ATTACHED HERETO


